Citation Nr: 1821757	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-11 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for spondylotic changes and disc space narrowing of the cervical spine.

2.  Entitlement to service connection for a bilateral hip condition.

3.  Entitlement to service connection for a bilateral ankle condition.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to August 1983.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This case was before the Board in November 2014, when these and other claims then on appeal were remanded so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran in their development.  On remand, however, in a May 2017 rating decision, the AOJ granted the other claims of entitlement to service connection for a lumbar spine (low back) disability, lower left extremity radiculopathy, and depressive disorder.  In the absence of an appeal of the assigned ratings and effective dates, these matters present no case or controversy before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).

The claims of entitlement to service connection for a cervical spine disorder and a TDIU require more development before the Board can decide them on appeal, so the Board is again REMANDING these claims to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran does not have a current diagnosis of a right or left hip condition.

2.  The preponderance of the evidence shows the Veteran also does not have a current diagnosis of a right or left ankle condition.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip condition have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a bilateral ankle condition have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  

Therefore, the Board notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 
3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Generally, in order to establish direct service connection, three elements must be established: (1) a current disability; (2) an in-service event; and, (3) a nexus, or link, between the current disability and the in-service event.  38 C.F.R. § 3.303.  Here, while the Veteran seeks entitlement to service connection for bilateral (i.e., both right and left) hip and bilateral ankle conditions, the record does not establish that he actually has a current diagnosis of any of these claimed disabilities.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that 38 U.S.C. §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary); see also McClain 
v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA compensation is filed or during the pendency of that claim).  Consequently, the evidence of record must show that the Veteran currently has the disabilities for which benefits are being claimed.  Turning to a review of the medical evidence of record shows that the Veteran's hips and ankles were noted as normal at the time of discharge.  Also, there were no complaints or diagnoses of any hip or ankle conditions documented in his service treatment records (STRs).

More importantly, however, relevant post-service medical records do not reflect that a diagnosis for either a right or left hip or ankle condition has been made.  A September 2011 VA examination report indicates that, after a physical evaluation and diagnostic testing, a current diagnosis of a bilateral hip or ankle condition was not found.  In fact, although the Veteran reported complaints of pain and a history of parachuting while in service to Dr. N.O., the private physician's March 2011 statement did not identify any specific diagnosis relating to hip or ankle conditions.  While a Veteran is competent to observe pain, he is not competent to ascertain that such pain or other symptoms represent a diagnosed disability, in the absence of medical training and credentials.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  His lay contentions therefore do not constitute competent evidence.  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  Thus, as the evidence of record shows that the Veteran does not have a current diagnosis of his claimed disabilities, the Board concludes that service connection is not warranted, and no further discussion of the remaining elements is necessary.  As the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of either a bilateral hip or bilateral ankle condition, the benefit of the doubt rule does not apply.  Therefore, the Board finds that service connection must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hip condition is denied.

Entitlement to service connection for a bilateral ankle condition is denied.


REMAND

The Board finds that further development of the medical evidence is required prior to adjudicating the Veteran's service connection claim for a cervical spine disability.  Where VA provides the Veteran with an examination in a service connection claim, such examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Veteran was afforded a VA examination in October 2011 to address the nature and etiology of his claimed cervical spine disability.  Initially, the examiner indicated that a diagnosis of mild spondylotic changes and disc space narrowing of the cervical spine had been established.  Following physical evaluation, the examiner determined that it was less likely as not that the Veteran's cervical spine disability was related to service because his in-service and post-service medical records were silent as to any evidence of medical evaluation, complaints, and/or treatment regarding this condition.  Here, the October 2011 medical opinion is inadequate, as the VA examiner did not adequately consider the Veteran's competent lay statements relative to symptom manifestation and the private medical statements of record, as well as the examiner failed to provide an adequate rationale to support this opinion.  Based on the foregoing inadequacies, the Board concludes that a new VA examination with a medical opinion is warranted.  Also, as the Veteran has since been granted service connection for a lumbar spine disability, the Board finds that this opinion should also address secondary service connection.

The TDIU claim is "inextricably intertwined" with the service connection claim remaining on appeal and must be deferred pending resolution of this other claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Obtain a copy of the decision and corresponding documentation from the Social Security Administration reportedly granting disability benefits (as cited in September 2016 statements).  Also, ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained, via a 38 C.F.R. § 3.159(b) notice letter addressing the service connection claim under 38 C.F.R. § 3.310.  All efforts to obtain these records must be documented in the claim file, and the Veteran properly notified if unable to obtain identified records. 

2.  Then, afford the veteran a VA spine examination to address the nature and etiology of his claimed cervical spine disorder.  The examiner is requested to review the claims file in conjunction with this examination.  All cervical spine diagnoses should be clearly stated.  

For each diagnosed cervical spine disorder, the examiner is first requested to opine whether it is at least as likely as not (a 50 percent or higher probability) that such disorder is etiologically related to service.  When responding, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  Also, the mere absence of evidence of contemporaneous treatment in the service treatment records, while a factor for consideration, cannot, standing alone, serve as the sole basis for an unfavorable opinion.

Alternatively, provide an opinion as to whether it is at least as likely as not that the cervical spine disorder was caused or aggravated by the service-connected lumbar spine disorder.  The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.  If the examiner finds that the Veteran's lumbar spine degenerative disc disease has aggravated his cervical spine condition, then the examiner should, to the extent possible, quantify the additional disability resulting from the aggravation.  

All answers to the questions listed above must be supported by a clear rationale.  

3.  Ensure that the requested examination report is responsive to this remand's directives.  If not, complete all needed corrective development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

4.  After completing this and any other development deemed necessary, readjudicate the claims remaining on appeal in light of all additional evidence.  If these claims are denied, or are not granted to the Veteran's satisfaction, furnish him with a Supplemental Statement of the Case and allow a reasonable period of time for a response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


